Citation Nr: 1416384	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling prior to November 29, 2011 and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the February 2009 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the June 2011 decision, the RO denied entitlement to a rating in excess of 30 percent for PTSD.

In April 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with his claims folder.

In a June 2012 decision, the DRO granted an increased (50 percent) rating for PTSD, effective November 29, 2011.

The RO granted service connection for left ear hearing loss by way of an August 2012 rating decision, and thereby resolved the appeal as to that issue.

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

FINDINGS OF FACT

1.  The Veteran experienced symptoms of right ear hearing loss in service and there is post-service continuity of symptomatology of right ear sensorineural hearing loss.

2.  The Veteran has tinnitus secondary to his service-connected hearing loss.

3.  The Veteran's PTSD is manifested by near total occupational and social impairment with Global Assessment of Functioning (GAF) scores ranging from 45 to 58, indicative of serious to moderate impairment.


CONCLUSIONS OF LAW

1.  The Veteran's right ear sensorineural hearing loss is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309(a), 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a 100 percent rating for PTSD have been met during the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting the claims of service connection for right ear hearing loss and tinnitus and is granting the highest rating possible for PTSD for the entire claim period, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for right ear hearing loss and tinnitus are not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g. sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a May 2012 VA examination report reveals that the Veteran has been diagnosed as having right ear sensorineural hearing loss as defined by VA and tinnitus.  See Id.  Thus, current right ear hearing loss and tinnitus have been demonstrated.

The Veteran contends that he began to experience decreased hearing and tinnitus in service following exposure to loud noises associated with military weaponry and that he has continued to experience decreased hearing and tinnitus in the years since service.  The evidence reflects that he was engaged in combat while in service.  In-service noise exposure, decreased hearing in the right ear, and tinnitus could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The Veteran is competent to report noise exposure, decreased hearing in the right ear, and tinnitus in service.  His reports are satisfactory evidence, and his reports are consistent with the circumstances of his service.  There is no clear and convincing evidence to the contrary.  Hence, the presence of in-service noise exposure, decreased hearing in the right ear, and tinnitus is conceded.

The audiologist who conducted a March 2010 VA examination opined that the issue of whether the Veteran's hearing loss was related to noise exposure in service could not be resolved without resort to mere speculation.  This opinion was based on a review of the congressionally mandated study by the Institute of Medicine committee on noise-induced hearing loss and tinnitus associated with military service.  This study found that in the absence of audiograms obtained at the beginning and end of military service, it was difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  Also, the study found that the evidence was not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military or in specific branches of the military for a given individual.  

Moreover, the study cited other research which had compared hearing thresholds among veterans and non-veterans.  This research found that the mean hearing thresholds for the two groups were similar at all measured frequencies from 500 to 8000 Hertz.  In other words, prior military service was not associated with an increased risk of hearing loss in a population of older adults.  The March 2010 examiner concluded that although there was no question that the Veteran was exposed to high levels of noise in service, there was little evidence available to compare, regarding his claim of a decrease in hearing at discharge.

The March 2010 VA examination report also includes an opinion that the Veteran's tinnitus was likely ("as likely as not") a symptom associated with his hearing loss.  There was no further explanation or reasoning provided for this opinion.
In July 2012, the audiologist who conducted the May 2012 VA examination opined that the Veteran's right ear hearing loss was not likely ("less likely as not") caused by or a result of service.  He reasoned that the right ear hearing loss occurred after the Veteran's separation from service.  Specifically, he explained that the Veteran's March 1964 entrance examination documented hearing within normal limits for the right ear at all test frequencies (500 to 6000 Hertz) and that the December 1967 separation examination only included a whisper test which did not provide a calibrated and frequency-specific representation of hearing status.  Also, an occupational hearing test completed in March 1968 (which was approximately three months following the Veteran's separation from service) showed hearing which was within normal limits for the right ear.  Thus, there were no significant hearing threshold shifts suggested for the right ear between the time that the Veteran entered service and the time after he was separated from service.

The March 2010 opinion is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to whether the Veteran's hearing loss was related to service could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the VA audiologist stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The July 2012 opinion is of minimal probative value because it is entirely based on a lack of objective clinical evidence of right ear hearing loss in the Veteran's service treatment records and in the March 1968 occupational hearing test.  This opinion does not otherwise reflect consideration of the Veteran's reports of decreased hearing in the right ear in service and of a continuity of symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report symptoms of right ear hearing loss as well as a continuity of symptomatology.  There is no contemporaneous medical evidence of right ear hearing loss in service or for years after service and the March 1968 occupational hearing test indicates that the Veteran apparently did not have right ear hearing loss at that time.  Nevertheless, impaired hearing in the left ear was documented during the March 1968 evaluation and the Veteran has expressed his belief that the examination report was made to reflect normal hearing in the right ear so as to allow him to obtain employment following service.  Overall, the Board finds that there is no affirmative evidence to explicitly contradict the Veteran's reports of a continuity of right ear hearing loss symptomatology in the years since service and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the reports of a continuity of right ear hearing loss symptomatology in the years since service are credible.

With respect to tinnitus, the examiner who provided the March 2010 opinion that the Veteran's tinnitus was likely "associated with" his hearing loss did not provide any specific rationale for the opinion.  Nevertheless, the examiner essentially concluded that based upon examination of the Veteran and a review of his medical records and reported history, his current tinnitus was caused by his service-connected hearing loss.  There are no medical opinions contrary to that of the March 2010 opinion with respect to whether a relationship exists between the current tinnitus and hearing loss.

In sum, the weight of the evidence reflects that the Veteran experienced decreased hearing in the right ear in service, that he has been diagnosed as having current right ear sensorineural hearing loss as defined by VA, and that there has been a continuity of right ear hearing loss symptomatology in the years since service.  Also, the preponderance of the evidence reflects that the Veteran has current tinnitus and that this disability was caused by his service-connected hearing loss.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right ear hearing loss and tinnitus have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.



II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records dated from May 2010 to March 2011 and a March 2011 statement from the Veteran (VA Form 21-4142) include reports of anxiety, recurring traumatic memories of military service, nightmares, difficulty sleeping, hypervigilance, and a hyperstartle response.  The Veteran reported that he slept separately from his wife with two guns because he would yell and thrash around while sleeping (which had resulted in his wife getting hit), that he had "become a recluse" in both his personal and professional life, and that he avoided public places.  He was retired from his job as a federal disaster assistance employee which had required him to spend months in hotels during deployment.  During such deployments he experienced fear, insecurity, nightmares, impaired sleep, and irritability.  As a result, he was unable to accept any further  job assignments.
Examinations revealed an occasionally depressed/anxious mood, an affect that was congruent with mood, and fair attention/concentration.  However, the Veteran was cooperative, his speech was clear, he was fully oriented, his thought and perceptions were logical and goal directed, his judgment and insight were intact, and he did not experience any delusions, hallucinations, or suicidal/homicidal ideation.  The Veteran was diagnosed as having PTSD and adjustment disorder with mixed depression and anxiety and GAF scores of 58 were provided, indicative of moderate impairment.

The report of a VA psychiatric examination dated in April 2011 reflects that the Veteran reported that he experienced depression, anxiety, irritability, emotional numbness, hypervigilance, a hyperstartle response, confusion, sleep problems, nightmares, impaired concentration, intrusive thoughts of military service, detachment from others, and a history of suicidal ideation.  Such symptoms occurred on a daily basis and were moderate to severe.  He did not have any history of assualtiveness and had not attempted suicide.  He was receiving outpatient psychiatric treatment, but had not been hospitalized for psychiatric problems.  He was married to his third wife, but their relationship was "semi-stressful" due to the nature of the Veteran's problems.  For example, he did not show any affection towards his wife, he would become irritable, and they had "no sex life."  He was retired, did not have any friends where he lived, was socially isolated and withdrawn, and no longer engaged in activities that he once enjoyed (e.g. boating and fishing).  

Examinations revealed that the Veteran did not have any impairment of thought process, communication, or impulse control, that he did not experience any delusions, hallucinations, speech impairment, suicidal/homicidal ideation, or obsessive/ritualistic behavior that interfered with routine activities, that he did not exhibit any inappropriate behavior, that he was able to maintain minimal personal hygiene and other basic activities of daily living, and that he was fully oriented.  However, his memory was mildly impaired and he experienced moderate panic attacks two to three times each month for 10 minutes at a time.  Diagnoses of PTSD and adjustment disorder with anxiety and depressed mood were provided and a GAF score of 52 was assigned, indicative of moderate impairment.
The examiner who conducted the April 2011 VA examination opined that the symptoms of the Veteran's various psychiatric diagnoses could not be separated because the diagnoses were interrelated (although there was more anxiety and depression than would be expected with just a PTSD diagnosis).  Overall, his psychosocial functional status and quality of life had diminished (particularly since his retirement) in that he had little or no socialization, experienced marital discord due to emotional distance, had little or no pursuit of leisure activities, and spent most of his days trying to sleep in isolation.  These changes were the result of his PTSD symptoms and his PTSD was moderately severe.

Medical records dated from July 2011 to February 2012 reveal that the Veteran experienced anxiety, nervousness, depression, panic attacks, nightmares, insomnia, flashbacks, intrusive thoughts, emotional numbness, hypervigilance, anger, hostility, irritability, poor hygiene, lack of energy and motivation, impaired concentration and memory, and social isolation.  He was married to his third wife, but they continued to sleep separately due to the fact that the Veteran talked and thrashed in his sleep.  He had been employed with a federal agency since 2006, but was unable to work due to "health reasons" and he felt that he was unable to return to work.  A February 2012 letter from his employer indicates that the Veteran had been employed on an intermittent and temporary basis, that his appointment period was ending in March 2012, and that he had not been reappointed.  

Examinations revealed that the Veteran was well groomed, alert, fully oriented, and cooperative, that his speech was normal, that he did not have any perceptual disturbances, delusions, or suicidal/homicidal ideation, and that his insight and judgment were good.  Nevertheless, his mood was euthymic, his affect was congruent with his mood, he occasionally exhibited circumstantial and tangential thought processes, and his memory and concentration were impaired.  Diagnoses of PTSD, major depressive disorder, and depressive disorder not otherwise specified were provided and a GAF score of 45 was assigned, indicative of serious impairment.

During the April 2012 DRO hearing the Veteran reported that he experienced anxiety attacks, impaired concentration and memory, a hyperstartle response, irritability, social isolation, intrusive thoughts of military service, depression, sleep impairment, and nightmares.  He was prescribed medications for such symptoms.  He was unable to sleep with his wife due to his sleep problems and he had not worked since 2010 due to problems associated with his psychiatric disability.

During a May 2012 VA psychiatric examination the Veteran reported that he was still married, but that he and his wife only "tolerate[d] each other" and that they would be divorced if he had his way.  He had last been employed approximately 1 year prior to the examination in that he was on a list of potential disaster assistance employees at that time.  However, he was not making himself available and could not do it anymore.  As a result of his diagnosed PTSD he experienced symptoms such as markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, impaired sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, a hyperstartle response, anxiety, suspiciousness, panic attacks that occurred weekly or less often, mild memory loss, impaired speech (circumstantial, circumlocutory, or stereotyped), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Veteran was diagnosed as having PTSD and a GAF score of 50 was assigned, indicative of serious impairment.  The examiner who conducted the examination concluded that the symptoms of the Veteran's PTSD met the criteria for a 50 percent rating under DC 9411.

The Veteran and his wife reported during the April 2013 hearing that the Veteran experienced symptoms such as irritability, anxiety, depression, memory loss, impaired concentration, inadequate hygiene, and a hyperstartle response.  He required the use of medications to control such symptoms.  He had been employed as an engineering litigation specialist with a federal agency until approximately 2010, but was unable to continue staying in hotels by himself as part of his job due to nightmares.  His social relationships were also impaired in that he slept separately from his wife due to nightmares, did not have any relationships with his children, and did not know his grandchildren.

A May 2013 VA mental health attending note reflects that the Veteran experienced marked anxiety, irritability, and social avoidance.  Examination revealed that he was casually dressed and adequately groomed, that he had an appropriate affect with full range, and that he did not experience any delusions, psychotic symptoms, or suicidal/homicidal ideations.  However, his speech was somewhat pressured, his mood was anxious and irritable, his thought process was occasionally circumstantial and tangential, and his insight and judgment were fair to good.  A diagnosis of severe PTSD was provided.

The physician who conducted the May 2013 VA psychiatric evaluation opined that the Veteran was "completely unemployable due to his PTSD."  There was no further explanation or reasoning provided for this opinion.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the claim period, including adjustment disorder, major depressive disorder, and depressive disorder not otherwise specified.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Moreover, the examiner who conducted the April 2011 VA examination explained that the symptoms of the Veteran's various psychiatric diagnoses could not be separated because the diagnoses were interrelated.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

The above evidence reflects that during the entire claim period the Veteran has been continuously unable to work and that he is unable to function socially.  Although the opportunity for work was reportedly available to him until March 2012 (at which time his temporary appointment with a federal agency was completed), he has consistently reported that he had been unable to accept any work assignments since 2010 due to symptoms associated with his service-connected PTSD.  Despite the fact that the examiner who conducted the May 2012 VA examination concluded that the Veteran's symptoms approximated the criteria for a 50 percent rating under DC 9411, the Veteran nonetheless remained unemployed at that time and the examiner assigned a GAF score of 50, indicative of serious impairment and an inability to work.  Moreover, the physician who conducted the May 2013 VA psychiatric evaluation opined that the Veteran was "completely unemployable due to his PTSD."  Although this opinion was not accompanied by any specific explanation or rationale, there are no medical opinions contrary to that of the May 2013 opinion with respect to whether the Veteran was unemployable due solely to his PTSD.

As for his social functioning, the Veteran is socially isolated, has few friends, and generally does not engage in any hobbies or activities.  Although he maintains a relationship with his wife, they nonetheless experience marital problems due to the symptoms associated with his psychiatric disability (e.g. irritability, nightmares, and sleep impairment) and he reported during the May 2012 VA examination that that he and his wife merely "tolerate[d] each other" and that they would be divorced if he had his way.

The evidence is in at least equipoise that the Veteran has been unemployed and unable to function socially due to PTSD and its associated symptoms during the entire claim period.  Although he does have some social contacts, the combination of his occupational and social impairment most closely approximates the criteria for a 100 percent rating.  An increased 100 percent rating is thereby warranted for the entire claim period and the full benefit sought on appeal is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.  

III. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2013).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this concerns when special monthly compensation at the housebound rate is for consideration.  See generally, Bradley v. Peake, 22 Vet.App. 280 (2008). 

In this case, the Veteran is not seeking special monthly compensation at the housebound rate.  In addition, the Veteran has not himself pursued the matter of a TDIU; under the facts of this case, it is an issue raised by the record only.  For those reasons, the Board finds that the matter of entitlement to a TDIU is moot at this time.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a 100 percent rating for PTSD is granted.


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


